Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2. 	Claims 1-21 are allowed. 
3. 	The following is an examiner’s statement of reasons for allowance:
4. 	Applicants invention is drawn to a method for a user device to scan the available CBRS frequency band using a modem of the user device, determine if a CBRS network is available, determine if the user device has access to the CBRS network, and if multiple CBRS networks are available which the user device has access to--which CBRS profile is the right profile to utilize thereby improving confidence that a CBRS data connection is available and reliable before switching from a primary cellular data network connection or from another CBRS network connection can prevent poor or lost data connections.
5.	The Applicants independent claim 1 recites, inter alia a method implemented by a user device for selecting a Citizens Broadband Radio Service (CBRS) network access profile, the method comprising:
receiving a plurality of CBRS network access profiles associated with respective CBRS networks;
compiling contextual information that is usable by the user device to select a CBRS network access profile from the plurality of CBRS network access profiles;
selecting, utilizing the contextual information and without utilizing results of a modem scan, a selected CBRS network access profile from the plurality of CBRS network access profiles; 

communicating with the associated CBRS network using the selected CBRS network access profile.

The Applicants independent claim 1 comprises a particular combination elements which is neither taught nor suggested by prior arts. 
Regarding independent claims 1 and 11, prior art Khoshnevisan et al. [US 20180139616 A1] discloses in para [0043] A CBSD may be operated within a Citizens Broadband Radio Services (CBRS) framework, which may include locations or devices associated with different shared radio frequency spectrum access priorities or interference restrictions. 
 And para [0093] Fig. 6 the computer-executable code 625 may not be directly executable by the management device  processor 610 but be configured to cause the management device 635 (e.g., when compiled and executed) to perform, when executed, cause the management device processor 610 to perform various functions described herein related to wireless communication, including, for example, selectively adjusting a wireless communication parameter of at least one wireless device to alter the average aggregated interference value for a location, etc.)
However, the combinations of prior above arts, does not discloses 
compiling contextual information that is usable by the user device to select a CBRS network access profile from the plurality of CBRS network access profiles;
selecting, utilizing the contextual information and without utilizing results of a modem scan, a selected CBRS network access profile from the plurality of CBRS network access profiles; 
Therefore, independent claims 1 and 11 are allowed for these above reasons. Respective dependent claims of independent claims 1 and 11 are also allowed.
	Regarding independent claims 18 and 21, prior art Gupta et al. [US 20190192768 A1] discloses in para [0275] Fig. 7, a corrective regression or analytical scheme (Tr) (e.g. Decision Tree, Random Forest, linear regression etc.) is next defined per step 708, and one or more predictors or feature vectors (fv) are derived from CGM sensor data and/or ancillary sensors (e.g., fingerstick meters, thermistors, accelerometers, etc.) per step 710.
However, the combinations of prior above arts, does not discloses does not teach 
selecting, utilizing the contextual information and a linear regression model, a selected CBRS network access profile from the plurality of CBRS network access profiles; and
transmitting the selected CBRS network access profile to the user device effective to cause the user device to configure a modem of the user device to communicate with a CBRS network associated with the CBRS network access profile.
Therefore, independent claims 18 and 21 are allowed for these above reasons. Respective dependent claims of independent claim 18 are also allowed.


Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide updated preexamination search and accelerated examination support documents that encompass the amended or new claims at the time of filing the amendment.  Failure to provide such updated preexamination search and accelerated examination support documents at the time of filing the amendment will cause the amendment to be treated as not fully responsive and not to be entered.  See MPEP § 708.02(a) subsection VIII.D. for more information.  
If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.
Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Gummalla et al. [US 8254394 B1] Technique for providing constant bit rate (CBR) service over a time-slotted access channel

Wang [US 10271351 B1] User equipment grant procedure for uplink carrier aggregation.
Olofsson et al. [US 20190174453 A1] Internetwork cell relationship mapping 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ATIQUE AHMED/Primary Examiner, Art Unit 2413